United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Baltimore, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0166
Issued: July 29, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On October 30, 2018 appellant filed a timely appeal from a September 18, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the September 18, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than 13 percent
permanent impairment of her right upper extremity, for which she previously received a schedule
award.
FACTUAL HISTORY
On October 20, 2014 appellant, a then 56-year-old retail distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a right shoulder injury on October 17, 2014
as a result of pulling up a parcel onto a scale while in the performance of duty. By decision dated
March 26, 2015, OWCP accepted the claim for complete right rotator cuff rupture, other joint
derangement, and disorder of bursae and tendons in the right shoulder region. It further authorized
a right shoulder surgery, which appellant underwent on July 17, 2015. Appellant returned to fulltime, limited-duty work in December 2015.
On November 27, 2017 appellant filed a claim for a schedule award (Form CA-7).
In an October 30, 2017 report, Dr. Peter E. Metropoulos, an osteopath Board-certified in
occupational medicine and preventative medicine, opined that appellant had reached maximum
medical improvement (MMI) for the accepted conditions as of his examination that day. Utilizing
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides),3 Dr. Metropoulos calculated that appellant had 13 percent
permanent impairment of her right upper extremity based on the diagnosis-based impairment
(DBI) method. He found that she had numerous findings following an injury to her right shoulder
and opined that her most impairing diagnosis was multidirectional shoulder instability, which
equated to a class 1 impairment for the diagnosis (CDX) under Table 15-5, page 404, of the
A.M.A., Guides. Dr. Metropoulos assigned a grade modifier of 2 for functional history (GMFH)
based on appellant’s QuickDASH score of 39. He assigned a grade modifier of 2 for physical
examination (GMPE), and indicated that a grade modifier for clinical studies (GMCS) was not
applicable in this case. Using the net adjustment formula (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX), Dr. Metropoulos calculated that appellant had a net adjustment of (2-1) + (2-1)
+ (n/a) = +2, equaling a grade E impairment. Based on these calculations, he concluded that
appellant had 13 percent permanent impairment of the right upper extremity. Dr. Metropoulos
determined that using the range of motion (ROM) method resulted in a lesser impairment rating
of 12 percent.
The case record was referred to Dr. David H. Garelick, a Board-certified orthopedic
surgeon serving as OWCP’s district medical adviser (DMA). The DMA reviewed the medical
evidence of record and determined that appellant’s date of MMI was October 30, 2017, the date of
Dr. Metropoulos’ impairment examination. He disagreed with Dr. Metropoulos regarding
appellant’s most impairing diagnosis. The DMA opined that there had never been evidence that
appellant had shoulder dislocation and her labral tears evident on a magnetic resonance imaging
(MRI) scan were degenerative, not traumatic in nature. Thus, he determined that appellant’s most
3

A.M.A., Guides (6th ed. 2009).

2

impairing diagnosis was full-thickness rotator cuff tear with residual loss under Table 15-5, page
403 of the A.M.A., Guides. The DMA concurred with Dr. Metropoulos’ net adjustment of +2 and
concluded that appellant had 7 percent permanent impairment of the right upper extremity. Using
the ROM method, he found that appellant had 140 degrees flexion, 30 degrees extension, 110
degrees abduction, 30 degrees adduction, 60 degrees external rotation, and 40 degrees internal
rotation, which equated to 12 percent permanent impairment of the right upper extremity. The
DMA explained that appellant’s ROM had been properly measured three times, so the ROM
method could be utilized. He determined that the ROM method should be used in this particular
case because it was a higher rating than the DBI method.
In an April 11, 2018 development letter, OWCP requested Dr. Metropoulos’ review of the
DMA’s report. It requested an addendum report providing a well-rationalized medical opinion as
well as objective and diagnostic findings, if he disagreed with the DMA.
Subsequently, Dr. Metropoulos submitted a May 4, 2018 report disagreed with the DMA’s
opinion regarding appellant’s most impairing diagnosis. He explained that it should have been
right shoulder instability because orthopedic surgery had specifically identified multidirectional
instability early in the course of appellant’s medical care. Dr. Metropoulos referenced an operative
report dated August 25, 2000 that was not yet a part of the record.
In a letter dated May 25, 2018, OWCP requested that appellant provide a copy of the
August 25, 2000 operative report.
In response, appellant submitted an operative report dated August 25, 2000 from
Dr. Steven T. Plomaritis, a Board-certified orthopedic surgeon, who had performed a subacromial
bursal decompression and glenohumeral capsulorrhaphy that day. On September 11, 2000
Dr. Plomaritis indicated that appellant’s symptoms had significantly improved from her operative
state and she had satisfactory internal and external rotation strength of the rotator cuff.
In a memorandum dated June 7, 2018, OWCP requested an addendum report from the
DMA in light of the new evidence.
In his June 13, 2018 addendum report, the DMA continued to disagree with
Dr. Metropoulos regarding appellant’s most impairing condition. He noted that appellant’s most
recent surgery was for a large rotator cuff tear which was so large that it necessitated a dermal
allograft and stem cell augmentation, two procedures that were typically reserved for more
advanced rotator cuff tears. There was no instability described at the time of surgery and there
was no description of any instability described in the follow-up reports from Dr. Plomartis. The
DMA further noted that the residual dysfunction in appellant’s shoulder and diminished shoulder
ROM was a direct result of the rotator cuff pathology rather than instability. Finally, he explained
that, if there were to be multidirectional instability, there would be more shoulder ROM than
normal, not less. However, in this case, appellant’s shoulder ROM was subnormal. The DMA
concluded that appellant’s residual shoulder pain was secondary to rotator cuff dysfunction, not
multidirectional instability, and that there was no change to his prior impairment rating or
appellant’s date of MMI.

3

In a July 11, 2018 letter, OWCP advised appellant that it had found a conflict in the medical
opinion evidence between his attending physician, Dr. Metropoulos, and its DMA, Dr. Garelick,
regarding his permanent impairment rating. It referred him to Dr. Clifford Buchman, a Boardcertified orthopedic surgeon, for an independent medical examination to resolve the conflict.
In his August 27, 2018 report, Dr. Buchman concurred with Dr. Metropoulos’ impairment
rating of 13 percent permanent impairment of the right upper extremity. He agreed with the use
of the DBI method in this case. Upon physical examination, Dr. Buchman found a two-inch scar
superiorly over the right shoulder and multiple puncture wounds from arthroscopic surgery.
Appellant’s ROM of the shoulder was about normal, but she lacked 20 degrees of abduction. She
abducted the right shoulder to 160, left to 180, and flexed both to 180 degrees. An impingement
test was negative. Speed and Yergensen’s testing was also negative. Dr. Buchman concurred with
Dr. Metropoulos’ opinion that appellant’s most impairing diagnosis was multidirectional shoulder
instability, which equated to a class 1 impairment under Table 15-5, page 404, of the A.M.A.,
Guides. He also concurred with Dr. Metropoulos’ assignment of a GMFH of 2 based on
appellant’s QuickDASH score of 39 and a GMPE of 2. Using the net adjustment formula (GMFH
- CDX) + (GMPE - CDX) + (GMCS - CDX), Dr. Buchman calculated that appellant had a net
adjustment of (2-1) + (2-1) + (n/a) = +2, equaling a grade E impairment. Based on these
calculations, he concluded that appellant had 13 percent permanent impairment of the right upper
extremity.
By decision dated September 18, 2018, OWCP granted appellant a schedule award for 13
percent permanent impairment of her right upper extremity. The award ran for 40.56 weeks for
the period October 30, 2017 to August 9, 2018 (and a fraction of a day).
LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing regulations5 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members
of the body. FECA, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of OWCP. For consistent results and to ensure equal justice, the Board
has authorized the use of a single set of tables so that there may be uniform standards applicable
to all claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.6 For schedule awards after May 1,
2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides, published in
2009.7

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

7

See D.T., Docket No. 12-503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.5(a) (March 2017); Federal (FECA) Procedure
Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).

4

The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the CDX, which is then
adjusted by grade modifiers based on GMFH, GMPE, and GMCS.9 The net adjustment formula
is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are directed to provide reasons
for their impairment rating choices, including the choices of diagnoses from regional grids and
calculations of modifier scores.10
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-0611 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the Guides
allow for the use of both the DBI and ROM methods to calculate an impairment
rating for the diagnosis in question, the method producing the higher rating should
be used.” (Emphasis in the original).12
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”13
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a

8

A.M.A., Guides (6th ed., 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
9

Id. at 494-531.

10

See R.V., Docket No. 10-1827 (issued April 1, 2011).

11

FECA Bulletin No. 17-06 (May 8, 2017).

12

Id.

13

Id.

5

third physician who shall make an examination.14 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.15 Where a case is
referred to an impartial medical examiner (IME) for the purpose of resolving a conflict, the opinion
of such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.16
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish more than 13
percent permanent impairment of her right upper extremity, for which she previously received a
schedule award.
On July 11, 2018 OWCP advised appellant that it had found a conflict in the medical
opinion evidence between her attending physician, Dr. Metropoulos, who opined that appellant
had 13 percent permanent impairment of her right upper extremity based on the DBI method, and
its DMA, Dr. Garelick, who opined that appellant had 12 percent permanent impairment of her
right upper extremity based on the ROM method.
OWCP properly referred appellant to Dr. Buchman for an independent medical
examination to resolve the conflict. In his August 27, 2018 report, Dr. Buchman found that
appellant’s ROM of the shoulder was about normal, which would have resulted in a lesser schedule
award based on the ROM method. Moreover, he also found that impingement, Speed, and
Yergensen’s testing were all negative. Dr. Buchman reviewed appellant’s August 25, 2000
operative report and concurred with Dr. Metropoulos’ opinion that appellant’s most impairing
diagnosis was multidirectional shoulder instability, which equated to a CDX of 1 for impairment
under Table 15-5, page 404, of the A.M.A., Guides. He agreed with the use of the DBI method in
this case. Dr. Buchman also concurred with Dr. Metropoulos’ assignment of a GMFH of 2 based
on appellant’s QuickDASH score of 39 and a GMPE of 2. Using the net adjustment formula
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), he calculated that appellant had a net
adjustment of (2-1) + (2-1) + (n/a) = +2, equaling a grade E impairment. Based on these
calculations, Dr. Buchman concluded that appellant had 13 percent permanent impairment of the
right upper extremity.
The Board finds that Dr. Buchman properly applied the standards of the A.M.A., Guides
and his opinion is sufficiently well rationalized and based upon a proper factual and medical
background such that it is entitled to the special weight of medical evidence.17 The Board further

14

5 U.S.C. § 8123(a).

15

C.R., Docket No. 18-1285 (issued February 12, 2019).

16

Id.

17
See N.L., Docket No. 18-0743 (issued April 10, 2019); A.H., Docket No. 18-0050 (issued March 26, 2018); J.J.,
Docket No. 10-1758 (issued May 16, 2011).

6

finds that OWCP properly determined that MMI was achieved on October 30, 2017, the date of
Dr. Metropoulos’ examination.
As there is no current medical evidence of record, in conformance with the sixth edition of
the A.M.A., Guides, establishing greater than the 13 percent permanent impairment of the right
upper extremity previously awarded, appellant has not met her burden of proof.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish more than 13
percent permanent impairment of her right upper extremity, for which she previously received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 18, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

7

